The decree appealed from dismissed a second amended bill of complaint brought to enjoin the city from discharging "raw or untreated sewerage" into the waters connected with the city and for incidental relief, it being alleged that such discharge peculiarly injures complainants' oyster beds in connecting waters. There being no clear showing as against the city for the equitable relief prayed, the decree dismissing the bill of complaint is affirmed without prejudice to any rights, if any, complainants *Page 620 
might have to maintain an action at law to redress the alleged injury.
Affirmed.
DAVIS, C. J., and WHITFIELD, TERRELL, BROWN and BUFORD, J. J., concur.
ELLIS, J., dissents.